Citation Nr: 0028732	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left shoulder clavicle fracture, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for upper back, left 
arm muscle group, and left arm nerve disabilities secondary 
to the service-connected left shoulder clavicle fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





REMAND

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, the appellant indicated that he served on active 
duty from February 1977 to February 1980.  However, no 
documents generally accepted as verifying active military 
service, such as a DD Form 214 or a VA Request for 
Information form returned by the National Personnel Records 
Center (NPRC) with verification of the dates of service, are 
in the claims file to verify active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased rating for 
service-connected left shoulder clavicle fracture, then rated 
as noncompensable, and denied service connection for upper 
back, left arm muscle group, and left arm nerve disabilities 
secondary to the service-connected left shoulder clavicle 
fracture.  In an April 1999 rating decision, the RO granted 
an increased rating to 10 percent for the service-connected 
left shoulder clavicle fracture.

The appellant requested hearings before a local VA hearing 
officer as well as before a traveling member of the Board.  
The RO scheduled the appellant for both types of hearings but 
he failed to report for them.  The case was forwarded to the 
Board for review on appeal.

While the case was pending on appeal at the Board, the RO 
forwarded a request it had received from the veteran to 
recall his case from the Board and schedule him for another 
hearing before for a VA hearing officer at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a VA hearing officer 
pursuant to his request dated September 
2000.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





